Title: Last Will and Testament, 28 April 1757
From: Franklin, Benjamin
To: 


[April 28, 1757]
I Benjamin Franklin of the City of Philadelphia, Printer, being in my usual Health of Body and Mind (blessed be God) do this twenty-eighth Day of April, in the Year 1757, make, publish, sign and seal, this my last Will and Testament, viz.
I will that all my just Debts, if any there are at the Time of my Decease, be paid as soon as may be after that shall happen.
I give to my Nephew James Franklin, Son of my Brother James Franklin, two small Tenements which I have in Germantown, near Boston, and One Hundred Dollars in Money; the Tenements to him and his Heirs and Assigns for ever.
I give to my dear Sister Jane Mecom, the Mortgage I have on my Sister Douse’s House and Lot in Boston, with said Douse’s Bond, and every Demand I have against my said Sister Douse’s, Estate. Only I will that my said Sister Douse be never disturbed in the Possession of the said House and Lot during her Life, tho’ she should not be able to discharge the said Mortgage or pay the Interest arising on the same.

Also I give to my Sister Jane Mecom the Share of my Father’s Estate, and the particular Legacy which he left me by his Will, and also the Debt due to me from that Estate.
Also I give to my Sister Jane Mecom, my least Silver Tankard.
I give to my Nephew Benjamin Mecom, Son to my Sister Jane Mecom, a Bond I have of his for Fifty Pounds Sterling, with the Interest that may be due thereon at the Time of my Decease.
I give to my Son William Franklin, a Lot of Ground which I have in Arch Street, and my Pasture Ground in the Northern Liberties, with the Improvements that are or may be thereon at the Time of my Decease, to him and his Heirs and Assigns forever.
Also I give to my said Son William Franklin, all my Library, Books, Pamphlets, Letters and Manuscripts whatsoever; except such as relate to my Accounts, or Bonds, Notes and other Securities of my Estate.
Also I give to my said Son William Franklin, my Air Pump with its Apparatus, and all my Natural Curiosities.
Also I give to my Son William Franklin One Thousand Pounds in Money, to be paid him by my Executors within One Year after my Decease; deducting only such Sum or Sums as may by any Means become due to me from my said Son after the Date of this Will.
I give to my Daughter Sarah Franklin One Thousand Pounds in Money; to be put out to Interest for her till she shall arrive at the Age of Twenty-one Years, and then to be paid to her with the Interest.
Also I give to my said Daughter Sarah Franklin, my Share in the Library of the Library Company of Philadelphia.
And I give to my loving Wife Deborah Franklin, One Thousand Pounds in Money, to be paid within One Year after my Decease. And I also give to my said Wife during her natural Life, my Right to two Houses and Lots in Market Street, now in Possession of her Mother Sarah Read, to possess and enjoy the same after her said Mother’s Decease; and after my Wife’s Decease, I give the same Houses and Lots to my Daughter Sarah Franklin, her Heirs and Assigns forever.
And I give the adjoining Lot, which I took on perpetual Ground Rent of Samuel Preston Moore, to my said Daughter Sarah, her Heirs and Assigns for ever.
But if my said Daughter Sarah should die before she comes of Age, and without lawful Issue, in such Case I will that the Easter-most House and Lot, One Half of which was given me by my Wife’s Mother Sarah Read, and the other Half I purchased of John Croker, be sold, and the Money divided equally among the Children and Grand Children of Frances Croker, the deceased Sister of my Wife; and that the Westermost House and Lot which I purchased of my Brother-in law John Read, together with the Lot I took from Samuel Preston Moore, do go to my Son William Franklin, his Heirs and Assigns for ever.
My Electrical Apparatus I give to Yale College at New-haven in Connecticut.
And all my Household Goods and Furniture of what kind so ever, Plate excepted, I give to my Wife, to be used and disposed of as she may think proper. And I will that she have the Use of all my Plate during her Life, and that at her Decease the same be equally divided between my Son and Daughter before-named, or in case of the Death of either of them, the Survivor to have the whole.
And the Income arising out of my Printing House, according to the Terms of the Agreement between my Partner David Hall and me, during the Continuance of the Partnership, I will have divided and paid in three equal Parts, one Part to my Wife, one Part to my Son William, and one Part to my Daughter Sarah; but so, as that in case either of my said Children die without Offspring before the Expiration of the said Partnership, then the Part of the Income accruing to such Child is to go to the Survivor. And if my Wife die before the Expiration of the said Partnership, then the Share of the Income thereof hereby allotted to her, is to go to my said Children, or to the Survivor of them, or to the Issue of such Survivor. And in case of the Death of my Wife, and of both my Children without Issue, then I give the said Income to the Children and Grandchildren of my Brother James Franklin, deceased, the Children and Grand Children of my Sisters Mary Homes and Sarah Davenport, deceased; the Children and Grandchildren of my Sisters [in margin: Mary Homes] Lydia Scot and Jane Mecom, to be equally divided among them all. And after the Expiration of the Partnership, I will that the said Printing House, Types and Materials thereto belonging, be sold, and the Money arising by such Sale divided in the same Manner as the Income thereof is herein directed to be divided. But the Part of the Income arising to my said Daughter Sarah, before and until she comes of Age, I would have put out to Interest by my Executors, and the Interest apply’d to her Education.
And whereas my Nephew Josiah Davenport did some time since convey to me the Rent of an House and Lot in Third Street, to secure to me the Repayment of a Sum of Money I had paid for him, with Interest; I will that the said Interest be paid or allowed by my Executors towards the Support and Education of my said Nephew’s Child which lately had the Misfortune of losing its Sight by the Small Pox.
And I give to my Sister Lydia Scot, Twenty Pounds.
And I give to my Brother-in-law John Read’s Son John Five Pounds, and to his Son Franklin Read Ten Pounds.
And I give to Francis, Son of William and Deborah Dunlap, Ten Pounds, And to each Child of Josiah Davenport, Ten Pounds.
And I give to William and Deborah Hall, Children of my good Friend and Partner David Hall, each Ten Pounds.
And I give to Samuel and Jane Parker, Children of my good Friend James Parker, each Ten Pounds.
And I give to the eldest Son of my Kinsman Jonathan Williams Ten Pounds.
And I will that my Negro Man Peter, and his Wife Jemima, be free after my Decease.

And the Residue of my Estate, Goods and Chattels, and Money that may be remaining in the Hands of my Executors, or received by them from Debts outstanding at my Decease, after Payment of my Debts, Legacies and Funeral Expences, I would have divided, paid and ordered in every respect in the same Manner as is herein directed concerning the Income and Produce of my Printing House.
And if by any unforeseen Change in my Circumstances, my Estate should appear to my Executors to be incapable of paying the abovementioned several Legacies in Money to my Wife and Children, either in the Quantity or Time prescribed, I will that no Preference shall be given, but a proportional Abatement or Payment made of each.
And I appoint my trusty, loving and faithful Friends David Hall and James Parker, to be Executors of this my last Will and Testament. And I desire my good Friends William Coleman, Hugh Roberts, and Philip Syng, to assist them with their Advice from time to time where it may [be] needful in the Settlement of any of my Affairs. And I earnestly recommend to my little Family, the Continuance of Peace, Love, and affectionate Performance of mutual Duties to their Lives End. But if any Dispute should arise among them, or between them or any of them and my Executors, relating to my Estate or any Part thereof, or to the Intention of this my Will in any [res]pect, I would have the same submitted to the Determination of my said three Friends, and that their Determination be final.
And now humbly returning sincere Thanks to God, for producing me into Being, and conducting me hitherto thro’ Life so happily, so free from Sickness, Pain and Trouble, and with such a Competency of this World’s Goods as might make a reasonable Mind easy; that he was pleased to give me such a Mind, with moderate Passions, or so much of his gracious Assistance in Governing them; and to free it early from Ambition, Avarice and Superstition, common Causes of much Uneasiness to Men: That he gave me to live so long in a Land of Liberty, with a People that I love; and rais’d me, tho’ a Stranger, so many Friends among them; bestowing on me, moreover, a loving and prudent Wife and dutiful Children: For these, and all his other innumerable Mercies and Favours, I bless that Being of Beings who does not disdain to care for the meanest of his Creatures. And I reflect on those Benefits received, with the greater Satisfaction, as they give me such a Confidence in his Goodness, as will, I hope, enable me always in all Things to submit freely to his Will, and to resign my Spirit chearfully into his Hands, whenever he shall please to call for it; reposing my self securely in the Lap of God and Nature, as a Child in the Arms of an affectionate Parent.
B Franklin [seal]

 

  Signed, sealed published and declared by the said Benjamin Franklin, as and for his last Will and Testament, in the Presence of us.
  
  

  James Child
Memorandum. The above Will is all written by my own Hand, at New York, while waiting for a Passage to England. When I cancelled my former Will.


  Jon Hughes


  Jno Sibbald


B Franklin
